DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2021 has been entered.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to define the metal member such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2014/0312318 to Choi et al in view of United States Patent Application No. 

Claim Interpretation
	For the purposes of clarification on the record, the Examiner notes that the newly amended claims have amended the connecting member into the metal member, in order to overcome the Claim Interpretation and resulting 112 first and second paragraph issues. This is deemed acceptable by the Examiner, as the connecting member is made out of metal (see specification [0032]) and is made of the record in order to clarify that it is understood that the metal member is not confused with the metal mask or metal frame structures.  Most importantly, the new claim limitation “metal member” and the language associated therewith does not include any functional language.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2014/0312318 to Choi et al in view of United States Patent Application No. 2015/0159267 to Ochi, United States Patent Application No. 2016/0315292 to Han, and United States Patent Application No. 2016/0293844 to Takeda et al.
In regards to Claim 12, Choi teaches a vapor deposition mask Fig. 3, 4 comprising a metal plate 133 (fine metal mask) comprising a first surface (top of 133) a second surface on an opposite side to the first surface (bottom of 133), an opening passing through from the first surface to the second surface (patterning slits 131) and a frame 135 arranged along an outer periphery of the metal plate, wherein the frame is located on the metal plate and in contact with the metal plate (see 133 on 135 in Fig. 4), the metal plate and the frame are connected to each other by a member 136a (which shields dummy slits and prevents a decrease in the stability of the metal mask sheet [0118] & [0092-0121]). 

    PNG
    media_image1.png
    249
    489
    media_image1.png
    Greyscale

Choi does not expressly teach the member is metal.
Ochi teaches a vapor deposition mask 1 Fig. 2, where the mask plate 10 is located on a frame 21 arranged along an outer periphery of the mask plate and in contact with the mask plate, the mask plate and the frame are connected to each other by a metal member 22, 22A, 22B (beams 22, [0066-metal: [0268-0270]), the metal member 22 prevents bends of the metal mask such as a self-weight bend [0194], [0055-0270].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified Choi by making the analogous structure of the prop member of Choi out of metal, as per the teachings of Ochi, which also prevents bending or deformation of the metal mask. It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2143, Motivations A-E. The resulting apparatus would make the member of Choi into “a metal member.” See MPEP 2143, Motivations A-E. 

 Han teaches a mask 200a Fig. 5, which can have structural reinforcements in 230a are injected into the mask holes 221 to create a reinforcing member such that the reinforcing member/rib portion prevents a deposition material from reaching the substrate (i.e., covers a dummy hole), thus also creating a more stable structure [0032-0056].

    PNG
    media_image2.png
    254
    504
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the structure of Choi in view of Ochi, by filling the dummy holes of Choi to create the metal member/reinforcing structure, as per the teachings of Han. One would be motivated to do so for the predictable result of preventing the deposition through those holes and creating a stable structure. See MPEP 2143, Motivations A-E. The resulting apparatus, with the filled dummy holes, instead of the covered holes would have the metal member of Choi in view of Ochi filled, as per the teachings of 

    PNG
    media_image3.png
    282
    583
    media_image3.png
    Greyscale

Choi in view of Ochi and Han do not expressly teach a side wall of the opening is separated into a first side wall, a second side wall and a third side wall from the first surface toward the second surface; and an angle of the second side wall with respect to a horizontal direction is smaller than an angle of the first side wall with respect to a horizontal direction, and an angle of the third side wall with respect to a horizontal direction is larger than an angle of the first side wall with respect to a horizontal direction, on the condition that the first surface is placed on a horizontal surface.
Takeda teaches a vapor deposition mask 20 Fig. 1, 5 comprising: a first surface; a second surface on an opposite side to the first surface; and an opening 25 passing through from the first surface to the second 10surface; wherein a side wall of the opening 

    PNG
    media_image4.png
    514
    678
    media_image4.png
    Greyscale

Takeda expressly teaches that the presence of these angles satisfies the strength of the openings even when the mask is thin [0036].
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B. More specifically, because it is known in the art that there is a predictable result of changing the shape, as per the teachings of Takeda, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have changed the shape of the openings for the desired result. See MPEP 2143, Motivations A-E. 
	The resulting apparatus fulfills the limitations of the claim.

In regards to Claim 13, Takeda teaches vapor deposition mask 20 Fig. 1, 5 comprising: a first surface;  10a second surface on an opposite side to the first surface; and an opening 25 passing through from the first surface to the second surface; wherein a side wall of the opening includes a first side wall and a second 80side wall; the first side wall is a side wall between a first opening end on the first surface side of the opening and a first point, and forms a first angle with respect to a horizontal direction; and  5the second side wall is a side wall between a second point further from an outer side than the first point in a planar view (as it is a more inner layer of the mask) and a second 

    PNG
    media_image5.png
    500
    734
    media_image5.png
    Greyscale

In regards to Claims 14-17, Choi in view of Ochi, Han and Takeda teaches the metal plate is a single-piece member, composed of the same member and formed by a same single layer from the first surface to the second surface, as shown in the annotated Fig. 4 above. 
In regards to Claim 18, Takeda teaches the second side wall is approximately an acute angle as shown in Fig. 5 above.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. See MPEP 2143, Motivations A-E.  As there would be a predictable results of improved strength by changing the shapes as per the teachings of Takeda, It would be obvious to one of ordinary skill in the art, to have modified the second side wall angle to be more horizontal, thus allowing for a stronger opening, in the combined teachings of Choi in view of Ochi, Han and in further view of Takeda. The resulting apparatus fulfills the limitations of the claim.
In regards to Claims 19 and 20, Choi in view of Ochi, Han and Takeda teach the metal plate has a third surface (bottom of mask 131 covered by 136a and the inner 

	
 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716      

/KARLA A MOORE/Primary Examiner, Art Unit 1716